Citation Nr: 1456519	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-27 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for ulcerative colitis, including as due to a service-connected acquired psychiatric disorder.

2. Entitlement to service connection for ulcerative colitis, due to a service-connected acquired psychiatric disorder.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for colon cancer, including as due to herbicide exposure.

4. Entitlement to service connection for colon cancer, including as due to herbicide exposure.

5. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) or anxiety. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from June 1967 until January 1970.

The matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland in December 2011.  

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The issue of entitlement to monetary allowance under 38 U.S.C. Chapter 18 for an individual suffering from spina bifida whose biological father or mother is or was a Vietnam veteran has been raised by the record in an August 26, 2014 Board hearing statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for ulcerative colitis, entitlement to service connection for colon cancer, and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for ulcerative colitis was denied in an April 1994 rating decision.  The Veteran did not appeal this decision and it became final.

2. Service connection for colon cancer was denied in an October 1997 rating decision.  The Veteran did not appeal this decision and it became final.

3. Evidence received since the April 1994 rating decision as to the issue of service connection for ulcerative colitis is relevant and not cumulative of facts previously considered.

4. Evidence received since the October 1997 rating decision as to the issue of service connection for colon cancer is relevant and not cumulative of facts previously considered.


CONCLUSIONS OF LAW

1. The April 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 
C.F.R. § 3.104, 20.1103 (2014).

2. The October 1997 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 
C.F.R. § 3.104, 20.1103 (2014).

3. New and material evidence having been received; the claim for service connection for ulcerative colitis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4. New and material evidence having been received; the claim for service connection for colon cancer is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Veteran's claims for service connection for ulcerative colitis and service connection for colon cancer have been reopened.  To the extent that the Veteran's claims for entitlement to service connection are being adjudicated on appeal, the claims have been granted.  As such, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
 
New and Material Evidence for Service Connection for Ulcerative Colitis   

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id.

The Board notes that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  See 38 C.F.R. § 3.156(c).  However, the evidence of record does not indicate that any relevant service department records were associated with the claims file after the April 1994 rating decision and therefore the provisions of 38 C.F.R. § 3.156(c) are not applicable to the present claims.  Therefore, the decision may be reopened only if new and material evidence has been secured or presented since the last final rating decisions.  38 U.S.C.A. § 7104(b); see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).

Due to the Veteran's exposure to herbicides, the Veteran's claim for ulcerative colitis was re-adjudicated in April 1994.  The RO determined that claim was denied  because it was determined that the condition was not associated with herbicide exposure, and that the previous denial of service connection (July 1975), which denied that the Veteran had ulcerative colitis during active service or that there was a nexus between the Veteran's condition and his active service, was confirmed.  No appeal of this decision was perfected, and the decision was final a year after notification to the Veteran. 

The Veteran has alleged that new and material evidence exists and has requested that his claim for service connection for ulcerative colitis be reopened.  Records received subsequent to the April 1994 rating decision include: statements from the Veteran, including his hearing testimony, a statement from his wife, other lay statements, and records from the Dallas VAMC.  These records indicate that the Veteran suffered from symptoms of ulcerative colitis within the one year period after separation from service. 

The evidence received since the April 1994 rating decision, particularly the statements of the Veteran's wife, relates to either the Veteran suffering from colitis within the one year presumptive period or the presence of symptoms, which may indicate a nexus between the Veteran's condition and his active service.  Thus, presumed credible, the additional evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for ulcerative colitis is reopened.

New and Material Evidence for Service Connection for Colon Cancer

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Kightly, at 200.  The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade, at 118.  

The Veteran's claim for service connection for colon cancer was denied in October 1997.  The RO determined that the Veteran's claim for colon cancer was denied as treatment records did not show in-service occurrences of his condition and positive association between herbicide exposure and colon cancer had not been found.  No appeal of this decision was perfected, and the decision was final a year after notification to the Veteran. 

The Veteran has alleged that new and material evidence exists and has requested that his claim for service connection for colon cancer be reopened.  Records received subsequent to the October 1997 rating decision include: statements from the Veteran, including his hearing testimony, a statement from his wife, other lay statements, and records from the Dallas VAMC.  These records indicate that the Veteran's symptoms of colon cancer within the one year presumptive period after exit from his active service.
 
The evidence received since the October 1997 rating decision relates to the presence of current colon cancer residuals and indicates a possible link between the Veteran's symptoms within one year of separation from service and his colon cancer and residuals.  Thus, presumed credible, the additional evidence relates to unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for colon cancer is reopened.


ORDER

New and material evidence having been received; the claim for entitlement to service connection for ulcerative colitis is reopened.

New and material evidence having been received; the claim for entitlement to service connection for colon cancer is reopened.


REMAND

A review of the record reflects that further development is necessary.  The record indicates that the Veteran has not been provided a VA examination regarding his claims for service connection for ulcerative colitis or colon cancer.  Applicable law requires a VA examination when (1) there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; (2) the evidence establishes an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravations; (3) the evidence indicates that the current disability may be related to the in-service event; and (4) insufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 2006).

Here, the Veteran has a current diagnosis of ulcerative colitis and colon cancer residuals.  Regarding his ulcerative colitis, the Veteran and his wife assert that while the earliest record of a diagnosis of ulcerative colitis (or that has been provided to the VA) is February 1971 (a year and 1 month after separation from service), that the Veteran's symptoms began between six to nine months after separation.  Accordingly, the Board finds that a VA examination regarding the etiology of the Veteran's ulcerative colitis would be appropriate.  

Regarding the Veteran's claim for service connection for colon cancer, the Board notes that while no positive association between herbicide exposure and colon cancer had not been found and colon cancer is not a presumed condition under 38 C.F.R. 3.309(e) that direct service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed conditions and service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Therefore, the Board finds that a VA examination regarding the etiology of the Veteran's colon cancer would be appropriate.

Finally, during the Veteran's Board hearing, he indicated that he had been receiving group mental health treatment related to a psychiatric condition (PTSD or anxiety) related to his experiences in Vietnam.  The Veteran reported that this treatment was facilitated through the Dallas VAMC or the Dallas Vet Center.  These records should be requested and associated with the claims file prior to adjudication of the Veteran's claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159 (2014); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  Records from the Vet Center are not associated with the claims file and should also be requested. Id.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran (and his representative) and request that he identify all sources of treatment that he has received for any mental health condition including anxiety or PTSD, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The AOJ should obtain copies of the complete records of all such treatment and evaluation from all identified sources. 

Updated treatment records from the Dallas VAMC from April 2011 until the present should be requested and associated with the claims file. 

The AOJ should also specifically request medical records related to the Veteran's mental health treatment from the Dallas Vet Center and associate these records with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran and his representative. 

2. Schedule the Veteran for a VA examination to provide an opinion as to the nature and etiology of any current ulcerative colitis.  The examiner should provide opinions as to the following: 

a. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's ulcerative colitis was the result of his active service.  The examiner should specifically discuss the January 1976 report provided by J. Bida., M.D. reporting rectal bleeding and diarrhea in February 1971, the Dallas VAMC records from 4/26/1971 through 5/17/71, and the effect of the Veteran's diet while he was in Vietnam.

b. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's ulcerative colitis was aggravated (permanently worsened) by his active service.  The examiner should specifically discuss the effect of the Veteran's diet while he was in Vietnam or his anxiety related to his active service during and after Vietnam (or their combined effect) in relation to his condition.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any current colon cancer or residuals.  The examiner should provide opinions as to the following:

a. Whether any of the Veteran's current colon cancer (or residuals) is least as likely as not (a 50 percent or greater probability) were the result of his active service, including whether this colon cancer (or its residuals) is related to his presumed exposure to herbicides (Agent Orange) in the Republic of Vietnam.  The examiner should also specifically discuss the January 1976 report provided by J. Bida., M.D. reporting rectal bleeding in February 1971 and the Dallas VAMC records from 1971 through 1975.  

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

4. The AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


